UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4536


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROOSEVELT ALONZO COOPER, a/k/a Zo, a/k/a Chico,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:14-cr-00607-JFA-3)


Submitted:   May 31, 2016                     Decided:   June 9, 2016


Before WILKINSON, KING, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Micah Leddy, LEDDY LAW FIRM, LLC, Columbia, South Carolina,
for Appellant.     John David Rowell, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Roosevelt Alonzo Cooper appeals his sentence of 120 months

of   imprisonment         for    conspiracy       to     possess     with    intent     to

distribute 5 kilograms or more of cocaine and 280 grams or more

of   cocaine    base,       in     violation      of    21    U.S.C.   §§     841(a)(1),

(b)(1)(A),     846    (2012).        Appellate         counsel   has   filed    a   brief

pursuant to Anders v. California, 386 U.S. 738 (1967), asserting

that there are no meritorious issues for appeal, but raising the

reasonableness of Cooper’s sentence.                   We affirm.

     We   review      Cooper’s       sentence     for     reasonableness       “under    a

deferential     abuse-of-discretion             standard.”          United    States    v.

McCoy, 804 F.3d 349, 351 (4th Cir. 2015) (quoting Gall v. United

States, 552 U.S. 38, 41 (2007)).                  This review entails appellate

consideration        of     both    its     procedural        and    its     substantive

reasonableness.           Gall, 552 U.S. at 51.              “A statutorily required

sentence . . . is per se reasonable . . . .”                         United States v.

Farrior, 535 F.3d 210, 224 (4th Cir. 2008), abrogated on other

grounds by Rodriguez v. United States, 135 S. Ct. 1609 (2015).

     We have reviewed the record and conclude that the court

properly calculated the Sentencing Guidelines range, treated the

Guidelines as advisory rather than mandatory, gave the parties

an opportunity to argue for an appropriate sentence, considered

the 18 U.S.C. § 3553(a) factors, selected a sentence not based

on   clearly    erroneous          facts,   and    sufficiently        explained       the

                                            2
chosen sentence.        Furthermore, Cooper’s sentence of 120 months

is   at    the   statutory   minimum.       Therefore,        we   conclude   that

Cooper’s sentence is reasonable.

      In   accordance     with   Anders,    we   have   reviewed      the   entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Cooper’s conviction and sentence.

This court requires that counsel inform Cooper, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Cooper requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.        Counsel’s motion must state that a copy thereof

was served on Cooper.

      We dispense with oral argument because the facts and legal

contentions      are   adequately   presented     in    the    materials    before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        3